DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 11-17, 19-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne (2018/0160796) and Serval (2016/0143718).
Regarding Claim 1, Jeanne teaches A device configured to provide an indication of brushing activity of a toothbrush (Ref. 10, Fig. 1A, [0036]), the device comprising: 
an accelerometer (Ref. 32, Fig. 1A, [0039]) configured to produce acceleration data from motion of the toothbrush ([0039]); 
a low pass filter [0040] configured to filter the acceleration data to produce gravitational components ([0040] describes pre-processing to remove any effects of gravity); 
a high pass filter configured to filter the acceleration data to produce linear acceleration components ([0040] describes a high pass filter to remove the noise of the accelerometer’s motion); 
a processor (Ref. 102, Fig. 1B, [0042])
a feedback module (Ref. 110, Fig. 2, [0046]) configured to provide  feedback to a user based on the determination of brushing area, thereby providing an indication of brushing activity ([0049], Fig. 2).  
Jeanne teaches a processer to take the data from an accelerometer, including gravitational components of the acceleration data, and from processing the data to provide feedback, but Jeanne fails to explicitly teach projecting the gravitational components and linear acceleration into an n-dimensional space, perform a clustering process, determine a brushing area.  Serval teaches a toothbrush coaching system with processors and an accelerometer for reading data and can be considered analogous art because it is within the same field of endeavor.  Serval further teaches a processor configured to project the gravitational components and the linear acceleration components into an n-dimensional space ([0085-0089] teaches the analyzation of different data and organization of different data), where n>2, wherein angular coordinates in the n- dimensional space are calculated from the gravitational components of the acceleration16/633,646Page 3 data, and radial coordinates in the n-dimensional space are calculated from the linear acceleration components of the acceleration data ([0085-0089] describes the calculation of data to plot in a space using vectors); 
perform a clustering process on the projections of gravitational components and linear acceleration components into n-dimensional space to produce clustering results ([0088] describes how the data vectors are clustered from the data taken from a toothbrush), the clustering results comprising a plurality of clusters each of which represents a brushing area ([0089] describes each data cluster represents different division of user’s mouth) and 
determine a brushing area based on an assignment of subsequent gravitational components and linear acceleration components of acceleration data to a particular cluster ([0089] describes how different clusters are divided into different areas of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor, as taught by Jeanne, with the data processing techniques, as taught by Serval, since such a modification is merely an alternate equivalent structure to categorize, organize, and analyze data, including gravitational and acceleration data, from an accelerometer to provide feedback to a user for improved brushing.  

Regarding Claim 3, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the angular coordinates in the n-dimensional space are the angular coordinates of an n-dimensional vector representing a gravitational component of the acceleration data ([0085] discusses the use of the acceleration data being processed and analyzed to record coordinates and determine brushing patterns).

Regarding Claim 6, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval teaches wherein the processor is further configured to average the magnitude of the linear acceleration components to produce estimates of brushing dynamics ([0089]).  The processor described is configured to do calculations and plot data in clusters creating an average.  When given the suggestion of the teachings of Serval, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the processor consist of an averaging module configured to average the magnitude of the linear acceleration components to produce estimates of brushing dynamics.  

Regarding Claim 7, Jeanne in view of Serval teaches the limitations of claim 6, as described above, and Jeanne further teaches wherein the brushing dynamics provide an indication of at least one of how strongly or how quickly the user is brushing their teeth (Examiner interprets strongly as amount of pressure applied, [0053] Describes the data being used to indicate how much pressure over an amount of time the user is brushing their teeth).

Regarding Claim 11, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein regions associated with a particular cluster are pre-stored on the device ([0087] describes comparing and reference data that shows a historical use of users brushing data).  Serval teaches reference data that is used to compare the user’s current data thereby teaching the regions associated with a particular cluster are pre-stored on the device.

Regarding Claim 12, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein regions associated with a particular cluster are updated based on historical user clustering results ([0087] describes comparing and reference data that shows a historical use of users brushing data).

Regarding Claim 13, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the clustering results comprise at least four clusters ([0088-0089] describes at least four cluster results).

Regarding Claim 14, Jeanne in view of Serval teaches the limitations of claim 13, as described above, and Serval further teaches wherein the at least four clusters represent at least the following brushing areas of the mouth: inner top, inner bottom, outer left, and outer right ([0089] describes the cluster data to represent different areas of the mouth).

Regarding Claim 15, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein an immediately preceding clustering result is used to determine an immediately following clustering result ([0087] describes using previous data to help determine position of toothbrush thereby helping determine an immediately following cluster results).  

Regarding Claim 16, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the clustering process favors the cluster to which an immediately preceding acceleration data was assigned ([0087]).

Regarding Claim 17, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the device is configured to determine whether the acceleration data correspond to motion related to brushing before the clustering process is performed ([0039] describes using the data as it relates to motion while brushing before data analysis), wherein it is determined that the acceleration data correspond to motion related to brushing if the acceleration data exceed a motion threshold ([0039] has both the high pass and lowpass filters therefore Jeanne teaches the filtering out of the acceleration data exceeding a motion threshold).

Regarding Claim 19, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to provide feedback to the user in real time as the user is brushing their teeth ([0049&0051] describes the feedback to the user displayed on the screen to provide feedback to the user in real time).

Regarding Claim 20, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module comprises at least one of: a visual feedback device; an audio feedback device; or a vibration device ([0074] describes different types of feedback that the module can utilize).

Regarding Claim 21, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to alert the user if the user is brushing at a speed that is greater than a maximum speed (Fig. 2, [0054] shows different examples of comments on a user’s brushings including if the user is brushing at a speed greater than a maximum speed).

Regarding Claim 22, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a time that is greater than a maximum time for a particular area of the mouth ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 23, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a time that is less than a minimum time for a particular area of the mouth ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 24, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a total brushing time that is greater than a maximum total time for the whole brushing session ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 25, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to provide an indication of the area of the mouth being brushed ([0107], Fig. 13 describe the feedback module can indicate to change the position of brushing).

Regarding Claim 27, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches a communication module (Ref. 108, fig. 1C, [0047]) configured to16/633,646 Page 6 communicate at least one of the clustering results and the determination of the brushing area to an external device ([0047] describes the communication device that sends the data from the toothbrush to an external device).
Regarding Claim 28, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the accelerometer is configured to produce acceleration data in three orthogonal directions ([0088] describes the data as vectors thereby the accelerometer is configured to produce acceleration data in three orthogonal directions).

Regarding Claim 29,  Jeanne teaches A method of providing an indication of brushing activity with a toothbrush, the method comprising the steps of: 
using an accelerometer (Ref. 32, Fig. 1A, [0039]) to produce acceleration data from motion of the toothbrush ([0039]); 
filtering the acceleration data to produce gravitational components ([0040] describes pre-processing to remove any effects of gravity); 
filtering the acceleration data to produce linear acceleration components ([0040] describes a high pass filter to remove the noise of the accelerometer’s motion); 
	providing feedback to a user based on the determination of brushing area, thereby providing an indication of brushing activity ([0049], Fig. 2).
Jeanne teaches a processer to take the data from an accelerometer and from processing the data to provide feedback, but Jeanne fails to explicitly teach projecting the gravitational components and linear acceleration into an n-dimensional space, perform a clustering process, determine a brushing area.  Serval teaches a toothbrush coaching system with processors and an accelerometer for reading data and can be considered analogous art because it is within the same field of endeavor.  
Serval further teaches projecting the gravitational components and the linear acceleration components into an n-dimensional space, where n>2 ([0085-0089] teaches the analyzation of different data and organization of different data), wherein angular coordinates in the n- dimensional space are calculated from the gravitational components of the acceleration16/633,646Page 3 data, and radial coordinates in the n-dimensional space are calculated from the linear acceleration components of the acceleration data ([0085-0089] describes the calculation of data to plot in a space using vectors);  
performing a clustering process on the projections of gravitational components and linear acceleration components into n-dimensional space to produce clustering results ([0088] describes how the data vectors are clustered from the data taken from a toothbrush), the clustering results comprising a plurality of clusters each of which represents a brushing area ([0089] describes each data cluster represents different division of user’s mouth); 
determining a brushing area based on an assignment of subsequent gravitational components and linear acceleration components of acceleration data to a particular cluster ([0089] describes how different clusters are divided into different areas of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of providing an indication of brushing activity, as taught by Jeanne, with the data processing techniques, as taught by Serval, since such a modification is merely an alternate equivalent structure to categorize, organize, and analyze data from an accelerometer to provide feedback to a user for improved brushing.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne in view of Serval as applied to claims 1-3, 6-7, 11-17, 19-25, and 27-29 above, and further in view of Puurunen (2013/0074616).
Regarding Claim 9, Jeanne in view of Serval teaches the limitations of claim 1, as described above, but fails to teach the clustering process using cosine distance.  Puurunen teaches a toothbrush coaching system with an accelerometer and clustering data and can be considered analogous art because it is within the same field of endeavor.  Puurunen further teaches wherein the clustering process uses cosine distance to determine which cluster the acceleration data belongs to (Fig. 7&8, [0044]).  Puurunen teaches the data processing algorithm uses the data of different angles from a toothbrush and are used to form clusters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clustering process, as taught by Serval, with the clustering process, as taught by Puurunen, since such a modification is merely an alternate equivalent structure to process data and form them into clusters.

Regarding Claim 10, Jeanne as modified teaches the limitations of claim 1, as described above, and Serval further teaches wherein parameters of the clustering process are updated based on historical user clustering results ([0087] describes comparing and reference data that shows a historical use of users brushing data).

Response to Arguments
Examiner acknowledges amendments made to the specification and abstract and withdraws the objection to the specification.
Examiner acknowledges amendments made to the claims and withdraws the objection to the claims, 35 USC 112(a) rejection, and 35 USC 112(b) rejection.
Applicant's arguments filed 09 October 2022 have been fully considered but they are not persuasive.
Regarding Claim 1 and 29, Applicant has amended claim 1 and 29 to recite “project the gravitational components and the linear acceleration components into an n-dimensional space, where n>2, wherein angular coordinates in the n- dimensional space are calculated from the gravitational components of the acceleration16/633,646Page 3 data, and radial coordinates in the n-dimensional space are calculated from the linear acceleration components of the acceleration data;” and argues Jeanne in view of Serval fails to teach the calculation of angular coordinates are calculated from gravitational components of the acceleration data and the radial coordinates are calculated from the linear acceleration data.  However, upon further review and consideration, examiner respectfully disagrees and maintains Jeanne in view of Serval still meets the limitations of claim 1 and 29 as set forth in the 35 USC 103 rejection above.  Jeanne teaches processor to receive and make use of the accelerometers that includes gravitational data and linear data ([0039-0040]) and Serval teaches the concept of clustering a multitude of sensor data in different quadrants to indicate different portions of the mouth taken from accelerometer or gyroscope or other motion sensor data [0085-0089].  Serval further teaches the use of vector data thereby plotting said data in a n-dimensional space [0087-0089].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor, as taught by Jeanne, with motion data to plot the angular coordinates and radial coordinate in an n-dimensional space, as taught by Serval, to allow better analysis of subsequent brushing and each brushing region of the mouth.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (2021/0289271), Jeanne (2019/0045916), Ikkink (2010/0323337), Kressman (2013/0203008), Iwahori (8,863,343), and Miller (2015/0230898) teaches toothbrush coaching systems and can be considered analogous art because it is within the same field of endeavor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723